Name: 89/5/EEC: Commission Decision of 9 December 1988 amending Decision 87/363/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Chile
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  trade;  tariff policy
 Date Published: 1989-01-10

 Avis juridique important|31989D000589/5/EEC: Commission Decision of 9 December 1988 amending Decision 87/363/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Chile Official Journal L 007 , 10/01/1989 P. 0021 - 0023*****COMMISSION DECISION of 9 December 1988 amending Decision 87/363/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Chile (89/5/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 88/289/EEC (2), and in particular Article 16 thereof, Whereas animal health conditions and veterinary certification requirements for imports of fresh meat from Chile were established by Commission Decision 87/363/EEC (3); Whereas outbreaks of foot-and-mouth disease occurred in several regions of Chile during 1987; Whereas the last outbreak in Chile occurred in August 1987; whereas the whole of Chile has been declared free of foot-and-mouth disease in April 1988 according to norms of the Zoosanitary Code of the International Office of Epizootics (O I E); whereas the last outbreak in Region X occurred in May 1987; whereas no outbreaks occurred in Region XI; whereas it is now considered suitable to re-establish the authorization to import fresh meat from Region XI under the same conditions as those laid down for Region XII; Whereas animal health conditions and veterinary certification must be adapted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committe, HAS ADOPTED THIS DECISION: Article 1 Decision 87/363/EEC is hereby amended as follows: 1. Article 1 (1) (b) is replaced by the following subparagraph: '(b) fresh meat of bovine animals, sheep and goats born, reared and slaughtered in the XIth and XIIth regions of Chile conforming to the guarantees laid down in the animal health certificate made out in accordance with Annex B, which must accompany the consignment;' 2. Annex B is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 December 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 124, 18. 5. 1988, p. 31. (3) OJ No L 194, 15. 7. 1987, p. 35. ANNEX 'ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of bovine animals, sheep and goats, intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Chile, XIth and XIIth regions Ministry: Department: Reference: (Optional) I. Identification of meat: Meat (3) of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat: Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat: The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals born, reared and slaughtered in the XIth and XIIth regions of Chile, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Chapter V of the Annex B to Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks, 2. the fresh meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; Done at , on Seal (Signature of official veterinarian)' (1) Fresh meat means all parts fit for human consumption from domestic bovine animals, sheep and goats which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Importation of fresh meat of bovine animals, sheep and goats is only authorized when originating from animals born, reared and slaughtered in the XIth and XIIth regions of Chile. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.